
	
		I
		111th CONGRESS
		2d Session
		H. R. 5510
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2010
			Ms. Kaptur introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  to allow amounts under the Troubled Assets Relief Program to be used to provide
		  legal assistance to homeowners to avoid foreclosure.
	
	
		1.Short titleThis Act may be cited as the
			 Aiding Those Facing Foreclosure Act of
			 2010.
		2.Foreclosure
			 avoidance assistanceSection
			 109 of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5219) is
			 amended by adding at the end the following new subsection:
			
				(d)Legal
				assistance
					(1)Use of
				fundsThe Secretary may use
				any amounts made available under this title that are not otherwise obligated to
				provide assistance to nonprofit counseling intermediaries and nonprofit legal
				organizations to provide legal assistance to homeowners of owner-occupied homes
				consisting of from one to four dwelling units who have mortgages on such homes
				that are in default or delinquency, in danger of default or delinquency, or
				subject to or at risk of foreclosure, to assist such homeowners with legal
				issues directly related to such default, delinquency, foreclosure, or any deed
				in lieu of foreclosure or short sale.
					(2)Prohibition on
				litigationParagraph (1) may
				not be construed to authorize the use of any amounts made available under this
				title to provide, obtain, or arrange on behalf of a homeowner, legal
				representation involving or for the purposes of civil litigation that is not
				directly related to any such default, delinquency, foreclosure, or any deed in
				lieu of foreclosure or short sale.
					(3)AuthorizationAmounts used as described under paragraph
				(1) shall be deemed to be for actions authorized under this
				title.
					.
		
